Citation Nr: 1613462	
Decision Date: 04/01/16    Archive Date: 04/13/16

DOCKET NO.  10-15 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for low back strain.

2.  Entitlement to an initial rating in excess of 10 percent for residual of left ankle fracture.


REPRESENTATION

Veteran  represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran and his sister



ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from June 2003 to June 2007.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in Chicago, Illinois (RO). 

These matters were previously before the Board in November 2012 and December 2013.  They now return for appellate review.  

The Veteran and his sister testified at a July 2012 Board hearing before the undersigned Veterans Law Judge.  The transcript of this hearing has been associated with the Veteran's claims file. 

As noted in the December 2013 Board remand, the Veteran has not asserted, nor does the evidence of record reasonably raise the issue of entitlement to a total rating based on individual unemployability.  Consequently, the Board will not consider said claim herein.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds it necessary to remand issues of entitlement to an initial rating in excess of 10 percent for low back strain and entitlement to an initial rating in excess of 10 percent for residual of left ankle fracture to the AOJ for additional development and consideration.

With respect to the claim for an evaluation in excess of 10 percent for residual of left ankle fracture, the Board finds the February 2015 VA examination ankle conditions report obtained pursuant to the December 2013 Board remand to be inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Stegall v. West, 11 Vet. App. 268 (1998).  Specifically, the February 2015 ankle conditions examiner noted intial range of motion testing of the left ankle was abnormal or outside of normal range, with dorsiflexion of zero to 10 degrees and plantar flexion of zero to 30 degrees.  However, the Veteran's disability is rated under Diagnostic Code 5271, which necessitates characterizing the limitation in range of motion as marked or moderate, which was not indicated by the February 2015 VA examiner and should be completed upon remand.  See 38 C.F.R. § 4.71a (2015), Diagnostic Code 5271.  Thus, for the foregoing reasons, the Board finds that a new VA examination to determine the current severity of the Veteran's residual of left ankle fracture is warranted.

With respect to the claim for an evaluation in excess of 10 percent for low back strain, the Board finds additional VA treatment records should be obtained.  Specifcally, as noted in the December 2013 Board remand, the December 2012 VA back conditons examiner concluded that the Veteran's report of bilateral leg symptoms was suggestive of radiculopathy, but that this was not confirmed by physical examination, magnetic resonance imaging, or electrophysiological studies.  Thus, the December 2013 Board remand specifically directed that any associated objective neurologc disabilities, including radiculopathy be addressed.  The February 2015 back conditions examiner did not indicate any radiculopathy and did not address any other neuroloigic abnormalities.  However, the last VA treatment report of record, dated in May 2014, from the Hines VA Medical Center (VAMC), with a standard title of neurology consult and a local title of EMG (electromyography) consult, stated to please see subsequent consult reply to follow and scanned data for full details.  However, no subsquent consults are of record; and such may be relevant to a possible leg disability associated with the Veteran's low back strain.  Thus, on remand, updated VA treatement records, from the Hines VAMC, since May 2014, should be obtained and associated with the record.  See 38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(2) (2015).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's VA treatment records, since May 2014, from the Hines VAMC and any associated outpatient clinics, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Thereafter, schedule the Veteran for a VA examination to determine the current severity of his service-connected residual of left ankle fracture.  The claims folder must be provided to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.

All ranges of motion involving the left ankle should be tested, and the examiner should note if repeated range of motion testing results in additional limitation of motion, or in functional loss, or there is weakened movement, excess fatigability, or incoordination attributable to the Veteran's residual of left ankle fracture, expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.

Furthermore, an opinion must be given as to whether any pain associated with the Veteran's residual of left ankle fracture, could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss due to pain on use or during flare-ups.

The examiner should provide an opinion as to whether any limitations of motion, related to the Veteran's residual of left ankle fracture seen on examination, taking into account the Veteran's pain, is best characterized as moderate or marked.

3.  The Veteran must be notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).

4.  Finally, after undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




